                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                          Case No. 15-Cr-169-pp

LASHIRAH PETERSON,

                  Defendant,
and

SKY RESIDENTIAL SERVICES, INC.,

                  Garnishee-Defendant


  ORDER APPROVING STIPULATION (DKT. NO. 22) AND ISSUING FINAL
                  ORDER OF GARNISHMENT


      The parties have filed a stipulation, agreeing that the court should issue

a final order of garnishment mandating garnishment of the defendant's wages.

Dkt. No. 22. The defendant and the garnishee-defendant have waived service of

application for a writ of garnishment and have waived their right to a hearing

or further process. Id. at 1-2. The defendant has agreed that her wages are

subject to garnishment and has agreed to the entry of a final order. Id. at 2.

      The court ORDERS that the garnishee-defendant shall pay to the

plaintiff $35.00 of the defendant-debtor’s earnings biweekly, by sending a

check or money order made payable to the Clerk, U.S. District Court and

mailing the check or money order to the Clerk, U.S. District Court, 517 East

Wisconsin Avenue, Room 362 Federal Building, Milwaukee, WI 53202. The

                                        1
court ORDERS that the clerk’s office shall apply these payments to the

judgment until the entire judgment ($11,200, of which there is an outstanding

balance of $11,050) is paid in full or until the court orders otherwise.

      Dated in Milwaukee, Wisconsin this 4th day of January, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        2
